Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2021 has been entered.

Examiners Amendment


1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiners amendment was given in a telephone interview with Bejan Hafezzadeh (Reg. No. 76,084) on September 8, 2021.

Claim 1, line 8, “one of” has been changed to “one of pixel of”.
Claim 16, line 13, “one of” has been changed to “one of pixel of”.
Claim 20, line 8, “one of” has been changed to “one of pixel of”.
Claim 21, line 2, “one of” has been changed to “one of pixel of”.
Claim 22, line 2, “one of” has been changed to “one of pixel of”.

 
Response to Amendment

In response to applicant’s amendment received on 7/5/2021, all requested changes to the claims have been entered.   

Response to Argument

Applicant’s arguments filed on 7/5/2021 have been considered but they are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-7, 12, 15-18 and 20 are rejected under 35 USC 103 as being unpatentable over MATLAB (“Object Recognition and Tracking for Augmented Reality”, https://www.youtube.com/watch?v=JIh_rE1IcQc, 4/9/2014)  in view of MATLAB (matchFeatures, extracted using the Wayback machine archived on 5/14/2018 ) and Cobb et al. (US 2011/0044536).
With respect to claim 1, MATLAB teaches an electronic device with one or more processors, a non-transitory memory, and a display (0:03, computer): 
obtaining, from an image sensor, first pass-through image data characterized by a first pose associated with a field of view of the image sensor (02:12-02-17, a snap shot of the webcam stream)
obtaining respective pixel characterization vectors for at least a subset of pixels in the first pass-through image data wherein each of the respective pixel characterization vectors is associated with a corresponding one of the subset of pixels (blob) (01:30-01:42); 
identifying a feature of an object within the first pass-through image data, characterized by the first pose, in accordance with a determination that pixel characterization vectors for the feature of the object (02:26-02:33, Recognize, Match features) satisfy a feature confidence threshold (para [0112]); 
displaying, on the display, the first pass-through image data and an augmented reality (AR) display marker that corresponds to the feature of the object (03:07-03:27); 
obtaining, from the image sensor, second pass-through image data characterized by a second pose associated with the field of view of the image sensor (03:09-04:00);
transforming the AR display marker to a position associated with the second pose in order to track the feature of the object (04:08-04:31); and 
displaying, on the display, the second pass-through image data and maintaining display of the AR display marker that corresponds to the feature of the object based on the transformation (04:39-04:41).  
  MATLAB does not teach expressly that obtaining respective pixel characterization vectors for at least a subset of pixels in the first pass-through image data wherein each of the respective pixel characterization vectors is associated with a corresponding one of pixel of the subset of pixels  and 
identifying a feature of an object satisfy a feature confidence threshold.
Cobb et al. teach obtaining respective pixel characterization vectors for at least a subset of pixels in the first pass-through image data wherein each of the respective pixel characterization vectors is associated with a corresponding one of pixel of the subset of pixels (para [0008]).   
 	MATLAB matchFeatures teaches expressly that identifying a feature of an object satisfy a feature confidence threshold (page 2, extracted feature by extractFeature Function on can be send to matchFeatrue function   (02:26, (see figure) of primary reference) and feature vectors match when the distance between them is less than the threshold set by MatchThreshold)
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art obtain pixel characterization vector based on based at one pixel level and  to identify a feature of an object that satisfying a feature confidence threshold in the method of Leung et al.
      	The suggestion/motivation for doing so would have been that well-known method to have precise feature extraction and to portably tracking object in augmented reality.
Therefore, it would have been obvious to combine MATLAB matchFeatures and Cobb et al. with MATLAB to obtain the invention as specified in claim 1.


With respect to claim 2, MATLAB teaches that each of the respective pixel characterization vectors includes one or more labels (01:15-01:37, 64 elements).  

With respect to claim 3, MATLAB teaches that identifying the feature of the object within the first pass-through image data includes identifying one or more pixels associated with the feature of the object in the first pass-through image data (02:29, (see figure) extractFeature uses Digital image data (pixel)).

With respect to claim 4, MATLAB teaches that transforming the AR display marker includes: obtaining additional pixel characterization vectors for at least a subset of pixels in the second pass-through image data; and  identifying the feature of the object within the second pass-through image data, characterized by the second pose, in accordance with a determination that the additional pixel characterization vectors for the feature of the object satisfy a second feature confidence threshold (04:25-04:51).  

With respect to claim 5, MATLAB teaches teach that the AR display marker is transformed in response to determining that the first pose is different from the second pose (04:25-04:51).  

With respect to claim 6, MATLAB teaches that identifying the feature of the object includes: identifying a plurality of features of the object; and selecting one or more features among the plurality of features (02:29, (see figure) extractFeature uses Digital image data (pixel)).

With respect to claim 7, MATLAB teaches displaying, on the display, AR content proximate to the AR display marker, wherein the AR content is indicative of information about the feature (04:25-04:51).  

With respect to claim 12, MATLAB teaches that the respective pixel characterization vectors are obtained from a pixel labeler (02:29, (see figure) extractFeature uses Digital image data (pixel)).


With respect to claim 15, MATLAB teaches that the display is separate from the image sensor (0:00-0:25 webcam and computer).  
Claim 16 is rejected as same reason as claim 1 above.
Claim 17 is rejected as same reason as claim 4 above.
Claim 18 is rejected as same reason as claim 6 above.
Claim 20 is rejected as same reason as claim 1 above.

Claims 8-11 and 19 are rejected under 35 USC 103 as being unpatentable over MATLAB (“Object Recognition and Tracking for Augmented Reality”, https://www.youtube.com/watch?v=JIh_rE1IcQc, 4/9/2014)  in view of MATLAB (matchFeatures, extracted using the Wayback machine archived on 5/14/2018 ) and Cobb et al. (US 2011/0044536) in further view of Artemciukas (Augmented Reality Tutorial Multiple Target Tracking with Wikitude, https://www.youtube.com/watch?v=vSlJSnx39zM, Aug 4, 2017).
MATLAB and Cobb et al. teach all the limitations of claim 1 as applied above from which claim 8 respectively depend.
      	MATLAB and Cobb et al. do not teach expressly identifying a second feature of the object in accordance with a determination that pixel characterization vectors for the second feature of the object satisfy a second feature confidence threshold; and displaying, on the display, a second AR display marker associated with the second feature.  
      	Artemciukas teaches identifying multiple feature and displaying multiple AR display marker (0:12-0:16).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to identifying multiple feature and displaying multiple AR display marker in the method of MATLAB and Cobb et al.
      	The suggestion/motivation for doing so would have been portably tracking multiple object in augmented reality.
Therefore, it would have been obvious to combine Artemciukas with MATLAB and Cobb et al.  to obtain the invention as specified in claim 8.

With respect to claim 9, Artemciukas teaches determining measurement information associated with the first and second AR display markers; and displaying, on the display, AR content indicative of the measurement information (0:12-0:16, player 1 , player 2).  

With respect to claim 10, Artemciukas teaches that the AR content is displayed in response to detecting, at one or more input devices of the electronic device, an input corresponding to the first AR display marker or the second AR display marker(0:12-0:16).  

With respect to claim 11, Artemciukas teaches transforming the second AR display marker in addition to the first AR display marker to the position associated with the second pose in order to track the respective features of the object (0:12-0:16).

Claim 19 is rejected as same reason as claim 8 above.

Claim 13 is rejected under 35 USC 103 as being unpatentable over MATLAB (“Object Recognition and Tracking for Augmented Reality”, https://www.youtube.com/watch?v=JIh_rE1IcQc, 4/9/2014)  in view of MATLAB (matchFeatures, extracted using the Wayback machine archived on 5/14/2018 ) and Cobb et al. (US 2011/0044536) in further view of Lang (US 2020/0138518).
MATLAB and Cobb et al. teach all the limitations of claim 1 as applied above from which claim 13 respectively depend.
      	MATLAB and Cobb et al.  do not teach expressly that the electronic device corresponds to a mobile device.  
      	Lang teaches the electronic device corresponds to a mobile device (para [0173]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use a mobile device as electronic device in the method of MATLAB and Cobb et al.
      	The suggestion/motivation for doing so would have been portably tracking object in augmented reality.
Therefore, it would have been obvious to combine Lang with MATLAB and Cobb et al. to obtain the invention as specified in claim 13.


Claim 14 is rejected under 35 USC 103 as being unpatentable over MATLAB (“Object Recognition and Tracking for Augmented Reality”, https://www.youtube.com/watch?v=JIh_rE1IcQc, 4/9/2014)  in view of MATLAB (matchFeatures, extracted using the Wayback machine archived on 5/14/2018 ) and Cobb et al. (US 2011/0044536) in further view of Uchiyama et al. (Object Detection and Pose Tracking for Augmented Reality: Recent Approaches, 18th Korea-Japan Joint Workshop on Frontiers of Computer Vision (FCV), Feb 2012, Kawasaki, Japan. ffhal-00751704).
MATLAB and Cobb et al. teach all the limitations of claim 1 as applied above from which claim 14 respectively depend.
      	MATLAB and Cobb et al.  do not teach expressly that the electronic device corresponds to a head-mountable display (HMD).
      	Uchiyama et al. teach the electronic device corresponds to a mobile device (para [0173]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use a head-mountable display as electronic device in the method of MATLAB and Cobb et al.
      	The suggestion/motivation for doing so would have been realistic and portably tracking object in augmented reality.
Therefore, it would have been obvious to combine Uchiyama et al. with MATLAB and Cobb et al. to obtain the invention as specified in claim 14.

Claims 21 and 22 are rejected under 35 USC 103 as being unpatentable over MATLAB (“Object Recognition and Tracking for Augmented Reality”, https://www.youtube.com/watch?v=JIh_rE1IcQc, 4/9/2014)  in view of MATLAB (matchFeatures, extracted using the Wayback machine archived on 5/14/2018 ) and Cobb et al. (US 2011/0044536) in further view of Fleishman et al. (US 2019/0043203)
MATLAB and Cobb et al. teach all the limitations of claim 1 as applied above from which claim 14 respectively depend.
      	MATLAB and Cobb et al. do not teach expressly that each of the respective pixel characterization vectors includes a semantic label that characterizes the corresponding one of the subset of pixels.
      	Fleishman et al. teach each of the respective pixel characterization vectors includes a semantic label that characterizes the corresponding one of pixel of the subset of pixels (para [0122]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to label single pixel in the method of MATLAB and Cobb et al.
      	The suggestion/motivation for doing so would have been to accurately identify the pixel.
Therefore, it would have been obvious to combine Fleishman et al. with MATLAB and Cobb et al. to obtain the invention as specified in claim 21.

      	With respect to claim 22, Fleishman et al. teach each of the respective pixel characterization vectors includes a plurality of labels that characterizes the corresponding one of pixel of the subset of pixels (para [0122]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663